Citation Nr: 0715076	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969 and from December 1996 to August 1997.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2004 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for a cervical 
spine disability is discussed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was previously denied in an unappealed December 2002 
rating decision.

2.  The evidence received since the previous denial of 
service connection for PTSD includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.

3.  The veteran did not engage in combat during his periods 
of active service.

4.  The veteran has a clinical diagnosis of PTSD that has 
been linked to his accounts of in-service exposure to 
psychiatric stressors. 

5.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5103A 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) or 38 C.F.R. § 3.159 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
notice of the disability-rating and effective-date elements 
of his claims in March 2006.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in June 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
PTSD in a December 2002 rating decision as the RO determined 
that the evidence of record did not establish a confirmed in-
service stressor.  At that time, the veteran stated that his 
in-service stressor was seeing children who had been injured 
by land mines.  The subsequently received evidence includes 
new statements from the veteran detailing his alleged in-
service stressors, specifically, that during his first period 
of active duty he saw the bodies of four American soldiers 
who had been killed in a fire at a German night club.  This 
evidence is clearly new and material, and thus reopening of 
the claim is in order. 

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that the medical evidence of record 
establishes that the veteran has a valid diagnosis of PTSD as 
it shows he received treatment from VA medical facilities and 
has been diagnosed with PTSD at several VA psychological 
examinations.  Similarly, the record contains a medical 
diagnosis and opinion from the March 2006 VA examiner linking 
the veteran's PTSD to his alleged in-service stressors.  The 
Board finds that the first two requirements for service 
connection for PTSD have been met as the record contains 
medical evidence diagnosing the condition and medical 
evidence of a link between current symptoms and an in-service 
stressor.  The Board must therefore determine whether the 
evidence establishes that the veteran participated in combat 
with the enemy or contains credible supporting evidence that 
the veteran's claimed in-service stressors occurred.

The veteran contends that he incurred PTSD as a result of 
stressors that occurred during both periods of active duty.  
With respect to his first period of active duty, the veteran 
claims that while serving with the 740 Second Maintenance 
Group, the bodies of four American soldiers who were killed 
in a 1968 fire at a Berlin night club were transported in a 
cargo plane to which he was assigned as a crew chief.  He 
reported that he had opportunity to view the charred remains 
of the dead servicemen as they were being loaded aboard his 
aircraft, and that the sight horrified him.  With respect to 
his later period of active duty service, the veteran has 
stated that while serving in Bosnia he saw children who had 
been injured in land mines and that he saw the mutilated 
corpses of civilians.  

Personnel records show that the veteran was assigned to the 
740 5th Support Squad in Wiesbaden, Germany as an aircraft 
mechanic.  The record contains no corroborating evidence to 
support the veteran's contentions that he saw the bodies of 
burned American soldiers, and the Board notes that the 
veteran testified during his videoconference hearing that 
there was no written documentation in form of cargo manifests 
or duty logs that would verify his presence on the flight.  
In addition, his service medical records from this period 
contain no evidence of treatment or a diagnosis of PTSD or 
any other psychological disorder.  The November 1969 report 
of examination for discharge also shows that the veteran was 
found to be psychologically normal upon clinical examination.  

Similarly, while personnel records for the veteran's second 
period of active duty service establish that he served in 
support of Operation Joint Endeavor in the former Republic of 
Yugoslavia, there is no historical documentary evidence to 
support his alleged stressors of seeing children injured by 
landmines or mutilated bodies.  His service medical records 
also contain no evidence of treatment or a diagnosis of PTSD, 
and the August 1997 examination report for discharge shows 
that he was found to be psychologically normal upon clinical 
examination.

The veteran's personnel records also contain no evidence that 
he was involved in combat with the enemy and in a September 
2004 statement to VA, the veteran confirmed that he was not 
engaged in combat during his periods of active duty service.

As the service personnel records and the veteran's own 
statements indicate that he did not participate in combat 
with the enemy, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  The Board notes that while the 
veteran's VA and private physicians have stated that the 
veteran did in fact incur PTSD as a result of his alleged 
stressors, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  As discussed above, there is no 
objective documentary evidence that corroborates the 
veteran's alleged in-service stressors.  Therefore, service 
connection is not in order for his claimed PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran contends that service connection is warranted for 
his cervical spine disability as it was incurred during 
active duty service.  The veteran does not claim that his 
cervical spine disability was caused by a specific injury, 
rather he claims that his neck began hurting during his 
second period of active duty service and that his work as a 
mechanic led to his current diagnosis of cervical spondylotic 
myelopathy and cervical degenerative disc disease.  The Board 
notes that although the veteran's spine was found to be 
normal upon clinical examination at his August 1997 
separation examination, the day after his examination X-rays 
showed a calcification in his lower neck.  In addition, while 
the veteran was afforded a VA examination in May 2002 with 
respect to his cervical spine, the claims folder was not 
available at the examination and the opinion of the VA 
examiner was based solely on the veteran's recitation of 
history.  Therefore, the Board finds that another examination 
is necessary to determine the nature and etiology of the 
veteran's cervical spine disability.

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  
  
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present cervical spine disability.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folders and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

With respect to the veteran's cervical 
spine disability, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (there is a 50 
percent or better probability) that the 
disorder is etiologically related to the 
veteran's active duty service, and 
specifically, whether it is related to 
the left lower neck calcification noted 
in August 1997.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


